As filed with the Securities and Exchange Commission on May 27, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:June 30, 2010 Date of reporting period:March 31, 2010 Item 1. Schedules of Investments. McCarthy Multi-Cap Stock Fund Schedule of Investments at March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 88.86% Asset Managers - 1.02% Bank of New York Mellon Corp. $ Chemicals: Basic - 1.00% Compass Minerals International, Inc. Cosmetics - 2.82% Procter & Gamble Co. Health Insurers - 6.07% UnitedHealth Group, Inc. WellCare Health Plans, Inc.* Wellpoint, Inc.* Medical Supplies - 1.92% Cardinal Health, Inc. Miscellaneous Financials - 1.73% Western Union Co. Natural Gas Transmission - 2.84% Kinder Morgan Management, LLC* Oil Field Services - 7.09% ENSCO International, Inc. - ADR Noble Corp.# Transocean Ltd.*# Petroleum: Integrated - 5.35% ConocoPhillips Exxon Mobil Corp. Pharmaceutical - 14.86% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* Pfizer, Inc. Pharmaceutical - Other - 2.19% Endo Pharmaceuticals Holdings, Inc.* Property and Casualty Insurers - 6.82% Allied World Assurance Company Holdings, Ltd.# Argo Group International Holdings Ltd.# Aspen Insurance Holdings Ltd.# United Fire & Casualty Co. Reinsurance - 14.03% Berkshire Hathaway, Inc. - Class B* Endurance Specialty Holdings Limited# Everest Re Group, Ltd.# Flagstone Reinsurance Holdings Ltd.# Montpelier Re Holdings Ltd.# RenaissanceRe Holdings, Ltd.# Transatlantic Holdings, Inc. Validus Holdings, Ltd.# Retail - Department Store - 2.48% Wal-Mart Stores, Inc. Retail - Drugs - 1.30% CVS Caremark Corp. Social Services - 2.73% Apollo Group, Inc. - Class A* Software - 5.51% Microsoft Corp. Oracle Corp. Telecommunications - 6.14% Telus Corp.# Verizon Communications, Inc. Water Transport - 0.75% Genco Shipping & Trading Ltd.*# Wholesale Distribution - Non Durables - 2.21% Bunge Limited# TOTAL COMMON STOCKS (Cost $41,649,022) EXCHANGE-TRADED FUNDS - 2.92% Market Vectors Gold Miners ETF (Cost $1,412,456) SHORT-TERM INVESTMENTS - 6.92% Federated Prime Obligations Fund, Institutional Class, 0.11%† (Cost $3,887,060) Total Investments in Securities (Cost $46,948,538) - 98.70% Other Assets in Excess of Liabilities - 1.30% NET ASSETS - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of March 31, 2010. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows**: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. FAS 157 – Summary of Fair Value Exposure at March 31, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that theFund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of March 31, 2010: Level 1 Level 2 Level 3 Total Equity Basic Materials $ $
